Citation Nr: 1804569	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-39 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for mild bronchiectasis of both lung bases and in the right upper lobe.

2. Whether new and material evidence has been received to reopen a claim for service connection for bilateral pulmonary nodules (also claimed as pleural disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Notice of Disagreement was received in November 2014.  In June 2016, a Statement of the Case was issued, and, in August 2016, the Veteran filed his substantive appeal (via a VA Form 9).

The Veteran was previously denied service connection for a pulmonary lung condition due to asbestos exposure in a May 2009 rating decision.  While the June 2016 statement of the case shows the RO reopened the claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his variously diagnosed lung conditions result from asbestos exposure as a diesel mechanic during service as well as radiation exposure during service.  
The Veteran's exposure to ionizing radiation in service (Operation CASTLE in 1954) has been verified.  See Correspondence from Defense Threat Reduction Agency and US Strategic Command Center for Combatting Weapons of Mass Destruction dated February 24, 2012.  While the Veteran is not diagnosed with a disease enumerated under the presumptive service connection regulations for claims based on ionizing radiation exposure or diagnosed with a radiogenic disease, the Veteran submitted an excerpt from an article, which read that ionizing radiation exposure can cause non-carcinogenic effects along with his VA Form 9.  The Board finds that VA's duty to provide the Veteran with a medical nexus opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran asserts that he was exposed to asbestos on the USS Epping Forest as a diesel engineman from June 1952 to July 1955.  The Veteran stated that he was diagnosed with an asbestosis related pleural disease by the Friedman Medical Clinic in Houston, Texas in 1989.  Records of this diagnosis do not appear to be part of the Veteran's claims file.  The Veteran also indicated that he was a part of an asbestosis lawsuit in the 1980s in which he received a settlement.  See November 2014 Notice of Disagreement.  The Veteran was afforded a VA examination in October 2013.  The examiner noted that a CT scan dated July 26, 2004 noted an impression of mild scarring of the right lung base with minimal focal areas of mild bronchiectasis in both lung bases and the right upper lobe, and no evidence of asbestosis.  The examiner noted that a CT scan dated May 11, 2012 noted an impression of bilateral pulmonary nodules that were nonspecific and might represent noncalcific granulomas.  The examiner opined that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that at this time, there was no pathology to suggest asbestosis as an active process.  The examiner noted that the chest x-ray in October 2013 did not reveal any cardio-pulmonary disease, and that PFTs were normal.  The examiner added that medical records in the past did report "bilateral pulmonary nodules that are nonspecific and may represent non-calcified granulomas."  The examiner who rendered the opinion is an orthopedic surgeon.  

The Board finds that further development is warranted in regard to the Veteran's allegation of asbestos exposure.  Also, the Board finds that an examiner specializing in pulmonology should also consider the nexus question presented in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please contact the Veteran and ask him to identify all VA and non-VA health care providers by name, address, and dates of treatment who treated him for his claimed lung disorders since service.  After securing the proper authorizations where necessary, including for Friedman Medical Clinic in Houston, Texas, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. 

2.	Please conduct the appropriate development to determine the probability of exposure to asbestos during the Veteran's service (aboard the U.S.S. Epping Forest as a diesel engineman from June 1952 to July 1955), and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure. 

3.  Please obtain an addendum opinion to the October 2013 VA examination by a pulmonologist (M.D.).  If deemed necessary by the examiner, afford the Veteran a VA examination for his claimed lung conditions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his lung disorders, the examiner should document all of the Veteran's lung conditions, and opine as to whether it is more likely than not (i.e., probability of greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that those conditions are related to the Veteran's service to include as a result of asbestos and ionizing radiation exposure.  

The examiner should provide a thorough rationale for any opinion provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Following the completion of the foregoing, the RO/ARC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




